Citation Nr: 0830724	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-06 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed bladder cancer, 
to include as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the RO.  

Pursuant to a May 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested findings of 
bladder cancer in service or for many years thereafter.  

2.  The veteran is not shown to have been exposed to ionizing 
radiation during his period of active service, including 
during his service in Japan beginning in September 1945.  

3.  The currently demonstrated bladder cancer is not shown to 
be due to radiation exposure or other event or incident of 
the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by bladder cancer is not 
shown to be due disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein; nor may it be presumed to have been due to 
radiation exposure; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.111 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in November 2003, May 2004 and June 2007 letters.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the September 2004 rating decision.  However, 
the RO readjudicated the Appeal, most recently in a June 2008 
Supplemental Statement of the Case (SSOC).  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Regardless, with service connection cases, no disability 
rating or effective date is assigned when service connection 
is denied.  Also, in cases where service connection is 
granted, it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the veteran is shown to have served in 
the 106th Infantry Regiment, Company D; 52nd Engineer Combat 
Battalion; 441st Engineer Depot Company; 740th Engineer Base 
Equipment Company; 627th Quartermaster Refrigeration Company; 
and the 8th Army Mess Management School.  

In this case, the veteran has reported having exposure to 
radiation as a result of being stationed in Japan following 
the end of hostilities in World War II.  

The Board observes that the VA regulations provide that a 
veteran who while on active duty, active duty for training, 
or inactive duty for training participated in a radiation-
risk activity and has one of the diseases listed in 38 C.F.R. 
§ 3.309(d)(2) shall be presumed to have been exposed during 
service to radiation.  See 38 C.F.R. § 3.309(d)(3)(i).  

The veteran in this case is not shown to have been involved 
in the occupation of Hiroshima or Nagasaki, Japan, by the 
United States forces during the period August 6, 1945 to July 
1, 1946.  

A careful review of his records shows that the closest the 
veteran served to Hiroshima or Nagasaki was when he served 
with the 52nd Engineer Combat Battalion at Minowacho, which 
was approximately 290 miles from Hiroshima and 440 miles from 
Nagasaki.  

In this regard, the Board notes that regulations define the 
occupation of Hiroshima or Nagasaki as official military 
duties within 10 miles of the city limits of either Hiroshima 
or Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  See 38 C.F.R. 
§ 3.309(d)(3)  

The veteran's lay statements only relate that he was exposed 
to radiation while stationed in Japan from September 1945 to 
September 1946.  Details referable to this exposure have not 
been reported by the veteran, nor has he been shown to have 
been involved in the occupation of Hiroshima or Nagasaki.  

In the absence of evidence confirming exposure to radiation 
or that the veteran participated in a radiation-risk 
activity, 38 C.F.R. § 3.309(d) is not applicable, and the 
veteran's claim will only be addressed on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The Board has reviewed the submitted medical records and 
observes that they show treatment for bladder cancer 
beginning many years after service.  The medical records 
indicate that the veteran had a history of bladder cancer 
status post a transurethral resection bladder tumor (TURBT) 
in 1996.  

In statements received from a VA doctor in December 2003, 
March 2004, October 2004 and June 2007, the veteran was noted 
to have had a history of bladder cancer and a reported 
history of radiation exposure while in the service.  The 
physician opined that it was possible that the radiation 
exposure increased the likelihood that the veteran developed 
bladder cancer.  

In a May 2008 VA examination report, the physician indicated 
that the claims file and medical records had been reviewed.  
The physician observed that the veteran had a history of 
transitional cell carcinoma of the bladder status post TURBT 
in April 1996.  The physician reported that a follow up 
bladder tumor surveillance (BTS) cystoscopy in September 1996 
had been negative and that the veteran had not undergone any 
additional BTS cystoscopy.  

The VA physician reported that the veteran had not received 
any other treatments for his bladder cancer since the TURBT 
in April 1996 and had not received any chemotherapy, 
radiation or other active treatments.  The physician added 
that the bladder cancer was currently in remission based on 
the last BTS and the medical records not indicating any 
active genitourinary (GU) issues.  

The VA physician noted that the veteran served in World War 
II from October 1944 to November 1946 and reported being 
exposed to ionizing radiation.  The physician observed that 
the claims file included documentation from the Nuclear Test 
personnel review, dated January 2007, which found that the 
veteran was never within 10 miles of Hiroshima or Nagasaki.  

The VA physician added that there were many risk factors for 
bladder cancer including chemicals, smoking, occupational and 
environmental exposures, Analgesic abuse, artificial 
sweeteners, coffee consumption, chronic cystitis, 
Schistosomiasis and Chemotherapy such as cyclophosphamide.  

The physician concluded that the veteran had bladder cancer 
of unknown etiology and opined that the cancer was not likely 
due to radiation exposure during his active service in World 
War II based on the absence of confirming exposure to 
ionizing radiation or evidence that the veteran participated 
in a radiation risk activity.  

Thus, as indicated, there exists competent medical evidence 
both supporting and contradicting the veteran's contentions.  
It is therefore the responsibility of the Board to weigh this 
evidence so as to reach a determination on the veteran's 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the May 2008 
VA examination report to have greater probative value than 
the statements received from a VA doctor in December 2003, 
March 2004, October 2004 and June 2007.  See Owens v. Brown, 
7 Vet. App. at 433.  

The statements received from a VA doctor in December 2003, 
March 2004, October 2004 and June 2007 are of limited 
probative value in deciding this matter because they give no 
indication that they were based on a review of the claims 
file or the service medical records.  See Miller v. West, 11 
Vet. App. at 348; Gabrielson v. Brown, 7 Vet. App. at 40.  
The basis for the medical statement in this regard is not 
adequately explained.  

Further, the speculative nature of these statements and rote 
narration of the veteran's reported radiation exposure 
further limits their probative value.  See Obert v. Brown, 5 
Vet. App. at 33 (1993); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  

Given the absence of evidence of pertinent findings for many 
years after service, the December 2003, March 2004, October 
2004 and June 2007 statements did not fully address the 
entire record, including the role any post-service risk 
factors played in the development of the claimed bladder 
cancer.  

By contrast, the May 2008 VA examination report and 
concluding opinion were based on a review of the entire 
record, including the December 2003, March 2004, October 2004 
and June 2007 statements received from the VA doctor.  
Further, the examination report addressed the role post-
service risk factors might have played in the development of 
the claimed bladder cancer.

The claimed bladder cancer is not clinically demonstrated 
until more than fifty years following his separation from 
service.  Moreover, the veteran has not been shown to have 
had exposure to ionizing radiation or participation in a 
radiation risk activity.  As such, the Board finds the May 
2008 VA opinion to be supported by the medical record in this 
case.  

The only other evidence of record supporting his history of 
exposure is the veteran's own lay assertions.  

The veteran in this regard has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bladder cancer, to 
include as due to exposure to ionizing radiation and this 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for bladder cancer, to include as due to 
exposure to ionizing radiation is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


